Citation Nr: 0815547	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  03-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1973 to June 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2005 the veteran testified at a videoconference Board 
hearing.  

In September 2005 the Board remanded the issue for further 
development.  


FINDING OF FACT

Bilateral hearing loss disability was not manifested for many 
years after service, nor is any current bilateral hearing 
loss disability otherwise related to such service.  


CONCLUSION OF LAW

Any hearing loss during service appeared to be acute and 
transitory, bilateral hearing loss disability was not 
incurred in or aggravated by the veteran's active service, 
nor may it be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in November 2003.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records.  The veteran was asked to submit any evidence that 
would include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim except 
for degree of disability assignable and effective date of 
claim).  

In this case, as the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for service connection was readjudicated as evidenced 
by the supplemental statement of the case, dated in October 
2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

To the extent that the VCAA notice about the degree of 
disability assignable and effective date of claim were not 
provided in the letter of November 2003, the VCAA notice was 
defective, but as the claim of service connection is denied, 
no disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In September 2005 the Board 
remanded the veteran's claim to obtain outstanding VA medical 
records.  The RO has verified that the outstanding VA medical 
records are unavailable.  The RO has obtained service medical 
records and all available VA records.  VA audiological 
evaluations dated in December 2002 and June 2006 are of 
record.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.

Factual Background

At the time of an enlistment physical examination in June 
1973, the audiogram showed pure tone thresholds in decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz as 15, 20, 25, 3000 
Hertz was not evaluated, and 10, in the right ear and 25, 25, 
25,  3000 Hertz was not evaluated, and 15 in the left ear.  

An undated service medical record showed the veteran had 
conductive hearing loss in the left ear.  

Upon separation from service, the separation examination in 
May 1977 showed pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz to be 10, 10, 20, 3000 Hertz 
was not evaluated, and 20 in the right ear and 10, 15, 20, 
3000 Hertz was not evaluated, and 20 in the left ear.  

On VA audiological examination in December 2002, the veteran 
indicated that following service he has worked in an office 
environment.  Pure tone thresholds in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 25, 25, 25, 25, and 20 in the 
right ear and 30, 35, 25, 30 and 30 in the left ear.  CNC 
speech recognition scores were 100 percent in the right and 
left ears.  The examiner noted the VA reported that the 
veteran's service medical records were negative for a history 
of hearing loss.  The examiner concluded that based on that 
and the current test results, the veteran's hearing loss was 
less likely than not to have been caused by exposure to loud 
noise during service.  The veteran's flat sensorineural 
audiogram was not typical of a noise induced hearing loss.  

The veteran in his statements and testimony contends that he 
was exposed to acoustic trauma in the military due to being 
in airborne Infantry, undergoing combat training and being 
exposed to noise for aircraft and gunfire.  His DD 214 shows 
he was a lieutenant of weapons in Infantry.  During his Board 
hearing in June 2005, the veteran testified that upon 
separation from service he was told he would have a problem 
with his ear.  He indicated that after service he continued 
having problems with his hearing and was not exposed to any 
occupational noise.  

On VA audiological examination in June 2006, the examiner 
noted the veteran's claims folder was reviewed, including 
service medical records, and he had normal hearing upon 
induction and separation from service.  Pure tone thresholds 
in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 
30, 30, 25 and 40 in the right ear and 30, 35, 35, 40 and 40 
in the left ear.  CNC speech recognition scores were 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner opined that the veteran's hearing loss was not 
incurred during service as upon separation he had normal 
hearing in both ears.  

Analysis

The service medical records show that on one occasion the 
veteran was treated for conductive hearing loss in the left 
ear, and there was no finding of hearing loss on the 
separation examination.  Thus the veteran's in-service left 
ear hearing problem appeared to be acute and transitory and 
resolved without leaving a residual disability.  After 
service, hearing loss was first documented in the left ear in 
December 2002, and in the right ear in June 2006, many years 
after service.  The absence of documented complaints 
indicative of bilateral hearing loss from 1977 to 2002 weigh 
against the claim that bilateral hearing loss, first 
documented in the 2000s, is related to service on the basis 
of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Also, following a review of the file, the examiner, who 
conducted the VA examination in June 2006, concluded that the 
veteran's bilateral hearing loss was not due to service as 
the veteran's hearing upon separation was normal.  This 
evidence is uncontroverted and weighs against the claim.  

The veteran maintains that his bilateral hearing is due to 
service.  However, the veteran as a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


